Citation Nr: 1007936	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dirk Harris McClanahan, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1974 to 
February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued the noncompensable evaluation for the 
Veteran's service connected bilateral hearing loss.    

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for low 
back disorder is being addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
bilateral hearing loss is manifested, at its most limited, by 
no more than Level I hearing in the right ear and Level I 
hearing in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103(a), 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.85-87, Diagnostic Code 6100 
(2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

In a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the present case, the VCAA duty to notify was satisfied by 
way of a letter sent to the Veteran in January 2007 that 
fully addressed all notice elements and was sent prior to the 
initial RO decision on the matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The letter also explained how VA establishes disability 
ratings and effective dates.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his service 
treatment records, as well as post-service reports of private 
treatment and examination.  Moreover, his statements in 
support of his claim are of record.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Discussion

The Veteran is claiming entitlement to compensable evaluation 
for bilateral hearing loss.  His claim for an increased 
rating was received in December 2006.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2009); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.  In this case the Board has concluded that 
the disability has not significantly changed and that a 
uniform evaluation is warranted.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.

The rating schedule for hearing loss, under Diagnostic Code 
6100, establishes 11 auditory acuity levels designated from 
Level I for essentially normal hearing activity, through 
Level XI for profound deafness. 38 C.F.R. § 4.87.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test (Maryland CNC) together with the 
results of a pure tone audiometry test.  The horizontal rows 
in Table VI (38 C.F.R. § 4.85) represent nine categories of 
the percentage of discrimination based on the controlled 
speech discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing acuity and the vertical column 
appropriate to the numeric designation level for the ear 
having the poorer hearing acuity.  For example, if the better 
ear has a numeric designation Level of "V" and the poorer ear 
has a numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2009).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3,000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

In the present case, the Veteran underwent a VA audiological 
examination in April 2008, which showed the following pure 
tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
30
25
LEFT
15
15
25
30
45

On the basis of the numbers shown above, the Veteran's pure 
tone average for the right ear was recorded as 26.25 
decibels.  His pure tone average for the left ear was 
recorded as 28.75 decibels.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 100 percent in the left ear.  He was described as 
having normal to mild sensorineural hearing loss in the right 
ear and normal to moderate sensorineural hearing loss in the 
left ear. 

Applying the findings of the April 2008 VA examination to the 
rating criteria for hearing impairment, the Board finds that 
the criteria for compensable evaluation for bilateral hearing 
loss have not been met.

The April 2008 VA examination revealed that the Veteran's 
right ear manifests an average pure tone threshold of 26.25 
decibels with an 100 percent speech discrimination.  
Referencing 38 C.F.R. § 4.85, Table VI shows his right ear 
haring loss to be Level I impairment.  Moreover, considering 
that the Veteran's left ear manifests an average pure tone 
threshold of 28.75 decibels, with a 100 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows his left ear hearing loss to be Level I impairment.  
Applying the above results to Table VII, a noncompensable 
evaluation is assigned.  Thus, a compensable rating is not 
warranted for the Veteran's hearing loss.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the Veteran's 
situation as none of the audiometric evaluations showed pure 
tone thresholds of loss of 55 decibels or greater in the four 
relevant frequencies for the Veteran's ears.  Moreover, the 
provisions of 38 C.F.R. § 4.86(b) are also not applicable as 
neither ears are shown to manifest 70 decibels or more at 
2000 Hertz.

It is again noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the Veteran's disability has appropriately been rated 
as noncompensably disabling.

The Board acknowledges a November 2004 private audiometric 
record which showed findings of moderate sensorineural 
hearing loss in the right ear and severe sensorineural 
hearing loss in the left ear.  However, the results of that 
testing included speech recognition findings using a format 
other than that authorized for VA compensation purposes 
(i.e., Maryland CNC).  In any event, the November 2004 record 
is well outside the rating period on appeal and therefore is 
not for consideration on this basis, as it does not shed 
light on the Veteran's disability picture during the relevant 
time frame involved here.

Finally, consideration has also been given regarding whether 
the schedular evaluation is inadequate, thus requiring that 
the RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture may also exist 
where the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the Veteran's 
service-connected disability. Thun v. Peake, 22 Vet. App. 
111, 115 (2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's bilateral 
hearing loss.  The Veteran has not required frequent 
hospitalization due to service-connected disorders. Moreover, 
marked interference with employment has not been shown. In 
the absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.

In sum, there is no support for a compensable evaluation for 
the Veteran's service-connected bilateral hearing loss for 
any portion of the rating period on appeal.  It must be 
reiterated that disability ratings for hearing impairment are 
derived by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
performed. Lendenmann, 3 Vet. App. at 349.  There was no 
indication that the audiological evaluations produced test 
results which were invalid.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to compensable evaluation for bilateral hearing 
loss is denied.  


REMAND

In the April 2007 rating decision, the RO determined that new 
and material evidence had not been received to reopen a claim 
of service connection for a low back condition.  The Veteran 
was notified of the decision in May 2007.  In a March 2008 
statement, the Veteran expressed disagreement with the denial 
of his low back claim.  Under these circumstances, a 
statement of the case (SOC) should be issued.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  The Board is required to 
remand, rather than refer, the issue.  Id. 

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran a SOC addressing the 
issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for a low back condition.  The 
Veteran is reminded that he must file a 
timely substantive appeal to perfect the 
appeal to the Board.  38 C.F.R. § 20.202 
(2009).  If, and only if, the Veteran 
perfects the appeal as to this issue, the 
case must be returned to the Board for 
appellate review.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


